Citation Nr: 0907928	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease with bilateral radiculopathy.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to August 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an September 2006 rating decision of the VA RO in 
Philadelphia, Pennsylvania, which confirmed and continued a 
40 percent rating for traumatic degenerative disc disease 
with bilateral radiculopathy, effective from September 28, 
1989.  Subsequent supplemental statements of the case 
(SSOCs), issued in December 2007 and June 2008, also 
confirmed and continued the previous evaluation.  

Of preliminary importance, the Board notes that in a May 2008 
statement, the Veteran appears to raise a claim of service 
connection for a bilateral knee condition, as secondary to 
his service-connected back disability.  There is no 
indication in the record that this matter has yet been 
addressed; hence, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's traumatic degenerative disc disease with 
radiculopathy is not manifested by incapacitating episodes 
having a total duration of at least six weeks during the 
previous 12 months, unfavorable ankylosis of the entire 
thoracolumbar spine, or more than moderately severe 
incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for traumatic degenerative disc disease with 
bilateral radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, 4.123, 4.124, 4.124a, 
Diagnostic Codes (DCs) 5235 to 5243, 8520, 8620, 8720 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In this case, in letters dated June 2006 and May 2008, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA. 
 Additionally, the Board notes that the May 2008 notice 
letter specifically addressed all aspects of the notice 
requirements of Vazquez-Flores, and provided the diagnostic 
code criteria for rating the spine, as well as examples of 
the type of types of medical and lay evidence that the are 
relevant to establishing entitlement to increased 
compensation.  The claim was last adjudicated via an SSOC in 
June 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's private and VA treatment records, and VA 
examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  




General Legal Criteria - Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% 		Unfavorable ankylosis of the entire spine;

50% 		Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical 
strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or 
segmental instability, 5240 Ankylosing spondylitis, 5241 
Spinal fusion, 5242, Degenerative arthritis of the spine 
(see also diagnostic code 5003)



Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60%	With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months; 

40%	With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;  

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2):  In intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2008).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes as noted above will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2008).  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2008).



The current version of the General Rating Formula for 
Diseases of the Peripheral Nerves provides as follows:

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for peripheral nerves are for unilateral involvement; when 
bilateral, they are combined with application of the 
bilateral factor.  38 C.F.R. § 4.124(a) (2008).  

The use of terminology such as "mild," "moderate," and 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  38 C.F.R. §§ 4.2, 4.6 (2008).  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and, therefore, neuritis 
(Diagnostic Code 8620) and neuralgia (Diagnostic Code 8720) 
of that nerve, as follows:  

Paralysis of:

80%	Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost;   

Incomplete:

60%		Severe, with marked muscular atrophy; 

40%		Moderately severe.  

38 C.F.R. § 4.124a, DC 8520 (2008).  


Legal Analysis - Increased Rating

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

By way of procedural history, in an April 1998 rating 
decision the RO granted service connection for a low back 
condition and a 20 percent evaluation was assigned, effective 
from September 28, 1989.  In a December 1999 rating decision, 
the RO granted an increase to 40 percent, effective from 
January 12, 1999, based on evidence of an increase in 
severity of the spine disability.  In a March 2001 rating 
decision the RO granted an earlier effective date for 
increased evaluation for degenerative joint disease of the 
lumbosacral spine, effective from September 28, 1989.  The 
Veteran filed his current claim for an increased rating in 
April 2006.  

The Veteran's service-connected traumatic degenerative disc 
disease with bilateral radiculopathy is evaluated as 40 
percent disabling, under the pertinent provisions for 
evaluating disease and injuries of the spine and peripheral 
nerves.  He contends that his spine disability warrants an 
increased rating due to symptoms that include an increased 
limitation of motion due to constant chronic pain that 
radiates down to his lower extremities.  

Notably, VA treatment records, dated from January 2006 to 
June 2008, generally showed occasional treatment for the back 
disability in the context of pain management.  

In a June 2006 private treatment record, on motor 
examination, the Veteran had symmetrical strength in most 
muscle groups with some mild weakness in the right tibialis 
anterior compared to the left, and some mild weakness in the 
left gastrocnemius compared to the right.  The Veteran 
responded to pin prick and light touch throughout, and deep 
tendon reflexes were 1+ at biceps, triceps and patellars, and 
trace at Achilles.  At one point, it was noted that the 
Veteran reported that he required bed rest for two days due 
to a flare up after lifting a 50 pound pack.  The physician 
observed that the Veteran ambulated with a moderate base, 
short stride, and regular pace, was able to perform tip toe 
and heel gait slowly, and noted no palpable spasm in the 
cervical spine.  Patrick's maneuver was negative.  However, 
there was tenderness over the lumbosacral junction 
posteriorly extending to the left posterior superior iliac 
crest.  The physician opined that the Veteran has mechanical 
back pain with some radiation into the S1 distribution down 
the lower extremities, with some L5 deficits on the right, 
and S1 on the left muscle strength changes.  

In conjunction with the current appeal, the Veteran underwent 
a VA spine examination in June 2006.  During the examination, 
he reported experiencing               constant, chronic back 
pain, and that is usually at a level 9 on a scale of 0 to 10 
without medication, and a level 3, 5, or 6 on a scale of 0 to 
10 with medication, which can last between 2 or 3 days at a 
time and prevents him from leaving his bed and going to work.  
The Veteran stated that he cannot sit, stand, or walk for any 
length of time, and that pain radiates to both lower 
extremities, more often to the left lower extremity, all the 
way down to the foot on the outer aspect and back of the leg 
and outer aspect of the left leg.  He also reported burning 
sensation and tingling in both lower extremities, but denied 
any bladder or bowel incontinence or dysfunction.  Further, 
the Veteran indicated that any activity increases his pain 
and causes flare-ups of the pain, which lasts for 2 or 3 
days.  Upon physical examination, the examiner noted that the 
Veteran arrived to the appointment in a wheelchair, and 
appeared to be in moderate discomfort, with an antalgic gait 
that favors the left lower extremity due to radicular pain.  
The examiner observed that the Veteran was able to don and 
doff his shoes with difficulty upon bending forwards, and 
that bending forward or sideways was more painful than 
bending backwards for him.  The examiner noted that the 
Veteran was not able to walk on heels or toes on the left 
side, and he could not attempt to maintain balance on one 
lower extremity at a time due to severe pain.  The Veteran 
was able to squat and rise; however, while rising he needed 
minimal assistance due to pain in the left knee.  The 
examiner indicated the presence of marked paraspinal 
tenderness and guarding of the paraspinal muscles in the 
lower lumbar area, but no tenderness over the sacroiliac 
joints or the hips.  No abnormal curvatures of the 
lumbosacral, thoracic or cervical spine were noted while 
standing. Additionally, manual muscle strength while sitting 
on the examination table was normal in both lower 
extremities, no atrophy of the muscles was noted and straight 
leg raising test while sitting was negative.  However, the 
Veteran could not maintain supine position for even two 
seconds, and could not perform straight leg raising test 
while supine.  The Veteran was diagnosed with multilevel disc 
disease of lumbosacral spine, L3-4 and L4-5 disc herniation 
with radiculopathy bilaterally, left worse than right, and 
chronic low back pain due to these conditions.  A follow-up 
electromyograph and nerve conduction studies report, dated in 
July 2006, revealed bilateral L4-5 radiculopathy.  The 
examiner further noted that upon review of the private bone 
scan conducted in June 2006, findings were unremarkable with 
the exception of possible increased activity in the 
sacroiliac joints that may be due to sacroilitis, which is 
not related to the Veteran's service connected disc disease.  

A private treatment record, dated in August 2006, reflected 
treatment for chronic low back pain radiating into the 
bilateral lower extremities.  Physical examination results 
revealed mild weakness in the right tibialis anterior 
compared to the left, and mild weakness in the left 
gastrocnemius compared to the right.  Deep tendon reflexes 
wee depressed at both the patellers and Achilles; however, 
the Veteran responded to pin prick and light touch 
throughout, and ambulated with an erect posture and slightly 
antalgic gait.  Radiographic studies demonstrated no abnormal 
activity within the posterior facet joints; however, there 
was significant increased activity in both SI joints.  
Additionally, an MRI of the lumbar spine revealed multiple 
levels of degenerative disc disease and facet arthritis, L4-5 
broad based midline disc herniation with hypertrophic changes 
in the facts, L5-S1 without significant disc space 
abnormality, L3-4 small posterior midline disc herniation 
with hypertrophic changes in the facets and mild central 
stenosis, and L2-3 slight compromise of the right and left 
lateral recesses.  Finally, electromyograph/nerve conduction 
studies were interpreted as L4-5 radiculopathy, bilaterally.  
The Veteran was diagnosed with persistent mechanical back 
pain with some elements of a right L5 radiculitis and 
possibly some left S1 changes.  The physician noted some 
significant sacroilitis, sclerosis at L5-S1, and degenerative 
disease at L4-5 and L5-S1, as well as three-level pathology 
in his back with facet changes at L3-4.  

The Veteran underwent a second VA spine examination in 
October 2007, during which he reported worsening 
symptomatology since his June 2006 examination.  
Specifically, he complained of pain in the low back, 
especially in the coccygeal region, that is aggravated by 
prolonged standing, sitting, walking, bending, and lifting 
over 20 pounds.  The examiner noted that the Veteran takes 
medications for pain consisting of narcotics and anti-
inflammatories.  The Veteran reported receiving further 
outpatient medical treatment, but had not been advised to 
have surgery to his low back area.  Physical examination 
results included findings of kypholordotic posture, a level 
pelvis, no leg length discrepancy, range of motion of the 
lower extremities essentially within normal limits, 
hypoactive and symmetrical deep tendon reflexes in both lower 
extremities, and no motor or sensory defect.  Further, the 
examiner could palpate no definite paravertebral muscle 
spasm, found no muscle atrophy by measurement, and noted that 
the Veteran walked without any limp.  The examiner did 
observe diffuse tenderness over the lumbar area and over both 
buttocks, with moderate tenderness over the coccyx.  
Diagnostic testing, in the form of X-ray studies, revealed 
moderate degenerative changes with disc space narrowing at 
L5-S1 and slight change at L4-5.  The Veteran was diagnosed 
with lumbar spondylosis, secondary to lumbar disc syndrome.  
The examiner concluded that the disc syndrome did not appear 
to be acute at the time.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 40 percent for the Veteran's low back 
disability is not warranted.  In order to warrant an 
evaluation in excess of 40 percent, his spine disability must 
exhibit severe incomplete paralysis of the sciatic nerve with 
marked muscular atrophy, or be productive of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, or be productive of unfavorable ankylosis 
of the entire thoracolumbar spine or of the entire spine.  In 
this case, the medical evidence does not support a finding of 
pronounced disability with symptoms compatible with sciatic 
neuropathy in the form of severe paralysis of the sciatic 
nerve.  In this regard, the Veteran's back disability does 
not consist of neuritis characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating.  In fact, the October 2007 VA examiner 
noted that there was no muscle atrophy, and no motor or 
sensory deficit.  Nor does the evidence show that the Veteran 
had incapacitating episodes of his degenerative disc disease 
for at least six seeks during the past year.  Although the 
Board notes several instances where the Veteran reported 
being unable to leave his bed, he was not prescribed bed rest 
by a physician.  Nor does the evidence show that the Veteran 
has unfavorable ankylosis of the thoracolumbar spine or 
entire spine.  Notably, the medical evidence is negative for 
findings of ankylosis.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the claim for 
increase, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

Finally, the Veteran has submitted no evidence showing that 
his traumatic degenerative disc disease with bilateral 
radiculopathy has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  In fact, as per his 
latest VA spine examination, dated in October 2007, the 
Veteran maintains full time employment, and has done so since 
service.  Further, there is no evidence that the Veteran has 
had any periods of hospitalization during the pendency of the 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Overall, the evidence does not support an evaluation in 
excess of 40 percent for traumatic degenerative disc disease 
with bilateral radiculopathy, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.




ORDER

Entitlement to an increased evaluation for traumatic 
degenerative disc disease with bilateral radiculopathy, 
currently evaluated as 40 percent disabling, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


